Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a memory and a processor in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. As noticed in page 14, lines 20-21, the memory is a rewritable memory, such as EEPROM.  As noticed in page 16, lines 4-7, the processor is configured by an arithmetic processor such as DSP (Digital Signal Processor) and FPGA (Field-Programmable Gate Array).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 and 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 1 and 9, the limitation “the control device comprising a processor configured to perform the functions of: a laser control unit…a machining program analysis unit…a memory…a plurality machining condition reading units” is unclear because the specification discloses that “the control device 30 (excluding the starage unit 250), for example, is configured by an arithmetic processor 31 such as DSP (Digital Signal Processor) and FPGA (Field-Programmable Gate Array). The various functions of the control device 30 (excluding the storage unit 250), for example, are realized by executing predetermined software (programs) stored in the storage unit. The various functions of the control device 30 (excluding the storage unit 250) may be realized by cooperation between hardware and software, or may be realized by only hardware (electronic circuits).” on page 16, lines 4-13, therefore, the processor is not configured to perform the functions of the memory.  Also, the specification discloses that “The first system of the laser control unit includes a machining program analysis unit 210, first machining condition reading unit 221, first buffer 231, and first laser control unit 241. On 
The last paragraph of claim 1 recites controlling of the plurality of scanners but there is no recitation of a scanner control unit as shown in Fig. 3 and 4, as part of the control device.  Also, the specification discloses that “The control device 30 shown in Fig. 3 includes a scanner control unit 100 which controls the first scanner 21 and second scanner 22 of two systems, and a laser control unit 200 which controls the first laser 11 and second laser 12 of two systems.” (page 8, lines 10-14).  Therefore, it seems that the control device comprises a processor, a laser control unit and a scanner control unit; wherein the processor is configured to control the functions of the laser control unit and a scanner control unit.
In claims 1 and 9, the limitation “a machining program analysis unit which analyses a machining program, and generates a machining condition command for setting a machining condition of the plurality of lasers” is unclear what is being done during this machining program analysis? What is this machining program? What is the 
In claims 1 and 9, the limitation “a memory which stores machining condition information in which a plurality of the machining conditions and a plurality of the machining condition commands are respectively associated” is unclear what is the how are the machining conditions and machining condition commands respectively associated?
In claims 1 and 9, the limitation “a plurality of machining condition reading units which references the machining condition information and reads the machining condition corresponding to the machining condition command analyzed by the machining program analysis unit, and sets the machining condition which was read in a laser of the plurality of lasers as a control target” is unclear how does the plurality of machining condition reading units references the machining condition information? What is the relationship between the machining condition reading unit, the machining program analysis unit, the machining condition information, the machining condition and the machining condition command? How does the reading is performed? How is the machine condition set? What does the limitation “which was read in a laser of the plurality of lasers as a control target” means?
In claim 9, the limitation “a first laser of the plurality of lasers irradiates a first radiation range…a second laser of the plurality of lasers irradiates a second radiation range is unclear because the specification discloses that “the scanning control unit 100 can thereby make the radiation range R1 on the powder bed of the laser beam emitted from the first scanner 21 of the first system larger than the radiation range (beam 
In claim 9, it is also unclear if “the first radiation range” and “the second radiation range” are part of the machining condition (part of the one or more parameters associated with the plurality of lasers recited in line 9).
In claims 2 and 12, the limitation “read different machining conditions” is unclear what constitutes “different machining conditions”? How does the at least two machining condition reading units read different machining conditions?  Is unclear what exactly is this machining condition reading unit and what it does, and how it is related to the laser, the scanner, the machining program analysis unit and the memory?

Response to Arguments
Applicant's arguments filed 12/17/2021 have been fully considered but they are not persuasive. Regarding claims 1 and 9, Applicant argues that “Claims 1 and 9, as presented herein, clarify that the control device comprises a processor configured to perform functions of the laser control unit, the machining program analysis unit, the memory, and the machining condition reading units. This feature is supported by at least the first full paragraph on page 16 of the specification. In addition, claims 1 and 9, as presented herein, clarify that the claimed machining conditions are based on one or more parameters associated with the plurality of lasers. This feature is supported by at least the third full paragraph on page 16, which provides, in part, that “Each machining condition, for example, includes a machining speed, laser output, laser frequency, laser .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        01/10/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761